Case 3:18-cv-00162-GMG Document 173 Filed 03/19/21 Page 1 of 6 PageID #: 1077




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., a minor, by and through her
parent and legal guardian D.L.,

               Plaintiff,
-v-                                                                  Case No. 3:18 –CV-162 (Groh)

CITY HOSPITAL, INC., d/b/a,
BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE;
BRANDT WILLIAMSON, M.D.;
MISTY HUNSADER, PA-C;
SMOKY MOUNTAIN EMERGENCY
SERVICES, INC.; and
HEALTH CARE ALLIANCE, INC.,

               Defendants.

            PLAINTIFF’S MOTION TO FILE FOURTH AMENDED COMPLAINT

       Comes now the plaintiff, by counsel, under Fed. R. Civ. Pro.15(a)(2), and moves this Court

for leave to amend her Complaint to add facts and allegations in support of her contention that there

is standing for S.L. to pursue her ADA Title III claim against City Hospital, Inc. a/k/a Beckley

Medical Center (“BMC”). Permitting the amendment of the Complaint will not unfairly prejudice

BMC or should it cause delay in the resolution of this case. Nor will it violate the Court’s Scheduling

Order (Doc. 119). In further support of this Motion, plaintiff states as follows.

       1.      Rule 15(a)(2) allows a plaintiff to amend her Complaint prior to trial with leave of the

court. The Rule further states, “The court should freely give leave when justice so requires.”

       Although the grant or denial of a motion to amend is within the discretion of the
       Court, Scott v. Family Dollar Stores, Inc., 733 F.3d 105, 121 (4th Cir. 2013), the
       United States Court of Appeals for the Fourth Circuit has interpreted Rule 15(a)(2)
       to require that “leave to amend a pleading should be denied only when the amendment
Case 3:18-cv-00162-GMG Document 173 Filed 03/19/21 Page 2 of 6 PageID #: 1078




        would be prejudicial to the opposing party, there has been bad faith on the part of the
        moving party, or the amendment would have been futile.”

Moore v. Knippenberg, 2016 U.S. Dist. LEXIS 36562, *5-7 (N.D. W. Va. Mar. 22, 2016) (quoting

Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986) (citing Foman v. Davis, 371 U.S.

178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962)). See also Edwards v. City of Goldsboro, 178 F.3d

231, 243 (4th Cir. 1999) (reversing trial court’s denial of leave to amend complaint when the

amendments added information obtained during discovery and did not add wholly new issues to the

complaint). Cf. Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (upholding

district court’s denial of motion for leave to amend when granting the motion would require a change

in the trial schedule and the movant had not shown “good cause”).

        2.      Further, a plaintiff may supplement the pleadings in order to establish standing. See,

e.g., Newark Branch, NAACP v. Millburn Twp., Civil Action No. 89-4219, 1990 U.S. Dist. LEXIS

17559 at *17 (D.N.J. Dec. 27, 1990). When a party, in response to a motion to dismiss, alleges facts

related to standing that occurred after the filing of the original complaint, courts may consider those

additional facts when determining whether standing exists. Id. at *18. See also West v. Sullivan,

1990 U.S. Dist. LEXIS 9924 *13 1990 WESTLAW 107862 (E.D. Pa. July 26, 1990) (although

original complaint failed to establish standing, plaintiff could file a supplemental complaint to set forth

additional relevant facts).

        3.      This motion is also brought prior to April 27, 2021, the deadline in the Court’s

Scheduling Order for amendments to the complaint. It is further brought prior to July 6, 2021, the

date for the conclusion of discovery. Id. Thus, granting the motion will not violate the Scheduling

Order or impact the trial date.
Case 3:18-cv-00162-GMG Document 173 Filed 03/19/21 Page 3 of 6 PageID #: 1079




        4.       BMC will likely oppose this Motion pointing out that there have been prior

amendments to the original Complaint. However, none of the prior amendments address the standing

issue presented by the present Motion.

        5.      The Fourth Amended Complaint addresses the issue of standing which was first

addressed by this Court in response to the motion to dismiss filed by defendants Brandt Williamson,

M.D., Smoky Mountain Emergency Services, Inc., and Health Care Alliance, Inc. On November 29,

2020, this Court dismissed the ADA Title III claims against those defendants in plaintiff’s First Cause

of Action (a.k.a. Count I) on the grounds that S.L. did not have standing to pursue them. (Doc 143).

        6.      The amendments in the Fourth Amended Complaint are in the Statement of Facts and

the First Cause of Action and directly address the ADA Title III standing issue.1 The additional facts

and allegations, some of which plaintiff has learned during discovery, include the following.

                a.      Noting that S.L. will reach the age of majority on April 12, 2021. ¶ 1.

                b.      Adding information regarding S.L.’s prior experience at the BMC ED in

                        2014. ¶ 39.

                c.      Providing additional information regarding plaintiff’ and S.L.’s experience at

                        the BMC Ed in 2016. ¶¶ 40-41, 46.

                d.      Adding information regarding S.L.’s continuing need for medical treatment

                        at emergency departments. ¶¶ 89, 94-95, 97-98.

                e.      Adding plaintiff’s allegations in the First Cause of Action to address the

                        standing issue and its importance as well as BMC’s failures and S.L.’s

                        treatment at the hands of BMC’s employees and contractors. ¶¶ 99-104



        1
          Plaintiff also deleted ¶ 66 of the Third Amended Complaint, regarding “Room 23” because plaintiff
has learned through discovery that the factual allegation in that paragraph is incorrect.
Case 3:18-cv-00162-GMG Document 173 Filed 03/19/21 Page 4 of 6 PageID #: 1080




               f.      Stating information learned in discovery in this case about:

                       i.      BMC’s continuing lack of a policy or training consistent with its

                               duties under the ADA Title III to provide accommodations to allow

                               autistic and other disabled individuals to face no barriers to medical

                               treatment, ¶¶ 104-106, 109; and

                       ii.     Defendants Dr. Williamson’s and PA-C Hunsader’s expressed lack of

                               concern for the manner in which S.L. was treated on October 12,

                               2016 or in policies that would prevent a reoccurrence, ¶¶ 107-108.

               g.      Asserting that S.L. is reasonably likely to need emergency medical services in

                       the future and that she should not have to go another facility out of her

                       community because WVU’s BMC refues to comply with the ADA. ¶¶ 110.

               h.      Clarifying accommodation options. ¶¶ 118-119.

       7.      Plaintiff seeks this amendment to support a viable claim from plaintiff’s initial

Complaint. Thus, the amendment is not sought in bad faith nor is it futile.

       8.      As recognized in Horton v. Vinson:

       Bad faith amendments are “abusive” or “made in order to secure some ulterior tactical
       advantage.” GSS Props., Inc. v. Kendale Shopping Center, Inc., 119 F.R.D. 379, 381
       (M.D.N.C. Mar. 15, 1988) (citing 6 C. Wright & Miller, FEDERAL PRACTICE AND
       PROCEDURE, § 1487 (updated Apr. 2015)); see id. (finding that plaintiff acted in bad
       faith when it withheld facts “clearly known to it prior to the filing of the complaint and
       then mov[ed] to amend the complaint . . .” to either force the defendant to settle or
       punish the defendant for failing to settle).

2015 U.S. Dist. LEXIS 105778, *72 (N.D. W. Va. Aug. 12, 2015). There is no evidence that

plaintiff’s amendment is abusive or is made for tactical advantage. Plaintiff D.L. has not withheld

facts or altered her position. Rather, the amendment is based on the same facts initially pled as well
Case 3:18-cv-00162-GMG Document 173 Filed 03/19/21 Page 5 of 6 PageID #: 1081




as additional facts and allegations, some the necessity of which have been brought to plaintiff

attention by defendants’ motions and some that have come to light during discovery.

        9.      Moreover, plaintiff seeks to amend her Complaint within the applicable statute of

limitations for her claims, as S.L. is still a minor.

        10.     Although the Court has already ruled on the motion of the other defendants to dismiss

the ADA claim against them for lack of standing, plaintiff’s Fourth Amended Complaint is not futile

because the issue of standing is dependent on the particular facts of the claim against each defendant.

In other words, the Court’s ruling on BMC’s “me too” motion regarding S.L.’s standing to bring the

ADA Title III claim (Doc. 163) will not necessarily rely on the same facts as were considered by this

Court when it earlier ruled in favor of other defendants. Whether S.L. has established standing to

pursue her ADA Title III claim against BMC is a separate inquiry and should be based on the facts

and allegations in plaintiff’s Fourth Amended Complaint, attached as Ex. A, and on the arguments

in plaintiff’s Opposition to BMC’S Motion to Dismiss, filed contemporaneously with this Motion.

        WHEREFORE, plaintiff seeks leave of the Court to file the attached Fourth Amended

Complaint.
                                                        PLAINTIFF,
                                                        BY COUNSEL.

/s/ Allan N. Karlin                                     /s/ Shawna White
ALLAN N. KARLIN, WV BAR # 1953                          SHAWNA WHITE, WV BAR # 10893
JANE E. PEAK, WV BAR #7213                              DISABILITY RIGHTS OF WEST
ALLAN N. KARLIN & ASSOCIATES PLLC                       VIRGINIA
174 CHANCERY ROW                                        1207 QUARRIER STREET
MORGANTOWN, WV 26505                                    CHARLESTON, WV 25301
304-296-8266

/s/ Samantha Crane
SAMANTHA CRANE, DC BAR # 1000447
AUTISTIC SELF ADVOCACY NETWORK
1010 VERMONT AVENUE, STE 618
WASHINGTON, DC 20005
Case 3:18-cv-00162-GMG Document 173 Filed 03/19/21 Page 6 of 6 PageID #: 1082




                                CERTIFICATE OF SERVICE

     I, Allan N. Karlin, do hereby certify that on March 19, 2021, I electronically filed, via the
CM/ECF system, “Plaintiff’s Motion to File Fourth Amended Complaint” on the following:

 Joshua K. Boggs (WV Bar # 10096)                 Tamela J. White (WV Bar # 6392)
 Christine S. Vaglienti (WV Bar # 4987)           Julian P. Pecora (WV Bar # 13912)
 Lauren T. Krupica (WV Bar # 11719)               Farrell, White & Legg PLLC
 West Virginia United Health System, Inc.         914 5th Avenue, PO Box 6457
 1238 Suncrest Towne Centre Drive                 Huntington, WV 25772-6457
 Morgantown, WV 26505                             Ph: 304-522-9100
 304-598-9888                                     Fax: 304-522-9162




                                                    PLAINTIFF,
                                                    BY COUNSEL.


                                                    /s/ Allan N. Karlin
                                                    ALLAN N. KARLIN, WV BAR # 1953
                                                    JANE E. PEAK, WV BAR #7213
                                                    ALLAN N. KARLIN & ASSOCIATES PLLC
                                                    174 CHANCERY ROW
                                                    MORGANTOWN, WV 26505
                                                    304-296-8266
